Citation Nr: 1718459	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  13-08 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with anxiety disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD with anxiety disorder. 


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1967 to March 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2011 and February 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In April 2016, this appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  Specifically, the appeal was remanded to obtain private medical records from October 2015.  Those records have been associated with the file.  Thus, the Board determines that there has been substantial compliance with the April 2016 remand directives, and a further remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that remand not required where there was substantial compliance with remand directives).   

The Veteran has numerous diagnoses for PTSD.  November 2013 and September 2015 VA examination reports indicate that the Veteran's PTSD symptoms are better accounted for with a diagnosis for anxiety disorder not otherwise specified (NOS).  As reflected on the title page of this decision, the Board has recharacterized the claims for PTSD as PTSD with anxiety disorder in order to contemplate the Veteran's psychiatric symptoms, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).

This matter has been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  For the entirety of the appeal period, the Veteran's PTSD with anxiety disorder has been manifested by occupational and social impairment with reduced reliability and productivity.

2.  The Veteran's service-connected PTSD with anxiety disorder does not render him unable to engage and retain substantially gainful employment.

CONCLUSIONS OF LAW

1.  For the entirety of the appeal period, the criteria for an initial disability rating in excess of 50 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9413 (2016).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issue decided herein, VA provided adequate notice in a letter sent to the Veteran in March and October 2011.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records, and the latest VA examination afforded the Veteran in September 2015 is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  The examiner in the September 2015 VA examination reviewed the record, noted the history of the Veteran's symptoms and past diagnoses, and applied appropriate medical principles and standards.   

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.

Increased Rating 

The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  At the time of an initial rating, consideration of the appropriateness of a staged rating is also required.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's PTSD with anxiety disorder (claimed as PTSD) has been evaluated under Diagnostic Code 9413.  38 C.F.R. § 4.130 (2016).  The General Rating Formula for psychiatric disabilities provides that occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships is rated 50 percent disabling.  

Occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals, which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships is rated 70 percent disabling.  

Total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name is rated a maximum 100 percent disabling.  

The symptoms associated with the rating criteria are not intended to constitute exhaustive lists but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A Veteran may only qualify for a disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  VA will also consider the extent of social impairment but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Analysis:
Facts

The Veteran contends that his PTSD (recharacterized as PTSD with anxiety disorder) is more disabling than reflected by the 50 percent rating initially assigned.  

A February 2011 letter from the Veteran's private examiner, Dr. Glogau, indicates that she originally diagnosed the Veteran with PTSD in January 2011 and assigned a GAF score of 37.  The Veteran's PTSD was noted to be chronic and severe.  The letter indicates that the Veteran's symptoms included intrusive thoughts, traumatic nightmares, avoidance of conversations about his military service, hypervigilance, problems with memory and concentration, and exaggerated startle response.  The Veteran reported that he had a hard time fitting in, had a short fuse, was hypervigilant, avoids crowds, and positions himself with his back to the wall when in a public.    

Dr. Glogau opined that the Veteran is severely compromised in his ability to initiate or sustain work or social relationships and also that due to memory and concentration problems, he is not able to learn new tasks.  She further opined that the Veteran's symptoms caused significant impairment in his occupational, social and personal life.  She reasoned that his symptoms have caused significant disturbances in all areas of his life because of his hypervigilance and isolating behaviors.  She further indicated that due to the severity and chronicity of his PTSD symptoms, his prognosis for recovery was poor.  Dr. Glogau indicated that she considered him to be totally and permanently disabled.

In July 2011, the Veteran underwent a VA mental health evaluation.  The diagnosis was PTSD with a GAF score of 50.  The report indicates that the Veteran's symptoms were re-experiencing trauma, avoidance reactions, and hyperarousal.  The severity of the symptoms was indicated as mild, constant, and continuous or ongoing.  The examination report reflects the Veteran's statements that his symptoms affect his total daily functioning, which results in chronic sleep impairment, agitation, poor concentration, detachment from others and flattening of affect.  The report also indicates that the Veteran did not have a history of violent behavior, nor did he indicate a history of suicide attempts.  The examiner indicated that the Veteran's family relations before service were caring and loving.  His relationship with his wife was noted to be strained due to mood swings, behavioral controls, and sleep issues.  His relationship with his children was noted to be strained due to moodiness and isolation.  The report also indicates that the Veteran had worked for 31 years at a telephone company.  

The examiner opined that the best description of the Veteran's psychiatric impairment was occupational and social impairment with reduced reliability and productivity.  Those symptoms were indicated as flattened affect, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  The examiner also noted that the Veteran did not appear to pose any threat of danger or injury to self or others.  

A July 2011 letter from Dr. Glogau indicates the diagnosis as PTSD and a GAF score of 37.  The letter indicates that the Veteran continued to suffer numerous significant disruptions in his life due to PTSD symptoms.  Those symptoms were noted to be poor sleep, mind racing at night, and that pictures of tsunami victims trigger memories of death and destruction in Vietnam.  Dr. Glogau indicated the Veteran had intrusive thoughts, was hyperirritable, and explodes at people.  She noted that the Veteran felt that he had no control, was estranged, and never fit in.  She indicated that he is not able to connect with other people and lives the life of a loner.  Dr. Glogau indicated that she considered the Veteran to be totally and permanently disabled.

A December 2011 letter from Dr. Glogau indicates the diagnosis as PTSD and a GAF score of 37.  The letter indicates that the Veteran continued to suffer numerous significant disruptions in his life due to PTSD symptoms.  Those symptoms were noted to be poor sleep, nightmares, and intrusive thoughts and that they occurred more since the Veteran was not working.  Dr. Glogau noted that the Veteran was hyperirritable and tries to avoid conflicts.  Dr. Glogau indicated that she considered the Veteran to be totally and permanently disabled.

In November 2013, the Veteran underwent another VA mental health evaluation.  The evaluation report reflects the Veteran's statements that he does not leave the house until things are straight.  He indicated that he makes the bed, and it has to be completely straight, and he does not let his wife fold his clothes because she does not do it like he likes.  The report also reflects that the Veteran lives with his wife and has three adult daughters.  It was noted that one daughter lives nearby and visits about twice a month.  The report notes that the Veteran has two brothers and three sisters who live in the vicinity; it was noted that the Veteran has a good relationship with them, and they see each other from time to time.  The report notes that the Veteran's parents also live close by, and he visits them frequently, almost daily.  The report also indicates that the Veteran had retired in March 2010 as an IT person after working for his employer for 31 years.  

The examiner noted the history of the Veteran's previous PTSD diagnoses and GAF scores.  However, the diagnosis was anxiety disorder NOS per Axis I.  The examiner indicated that the Veteran does not meet full DSM-IV criteria for PTSD.  The examiner indicated that the Veteran's symptoms that actively apply to his diagnosis were anxiety, suspiciousness, and compulsions, such as preference for symmetry, cleanliness, and ritual like routines.  The examiner opined that the Veteran experiences occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  

A March 2015 letter from Dr. Glogau indicates the diagnosis as PTSD and a GAF score of 37.  The letter indicates that the Veteran continues to suffer significant disruptions due to PTSD.  The letter reflects the Veteran's reports that his symptoms are exacerbated when he watches the news and hears about US soldiers being sent to different areas of conflict.  Dr. Glogau indicated that the news triggers nightmares of the comrades the Veteran lost in combat.  She indicated that he continues to have sleep problems.  The letter reflects the Veteran's reports that he is more hypervigilant and is constantly monitoring who and what is in his environment.  Dr. Glogau noted that the Veteran's wife is disabled, and he is even more concerned about safety when he takes her out.  The letter also reflects the Veteran's reports that he is more easily irritated.  The Veteran also indicated that he was having more problems with his memory.  Dr. Glogau indicated that she considered the Veteran to be permanently disabled.

In September 2015, the Veteran underwent another VA mental health evaluation.  The examination report indicates that the Veteran reported little change in his psychosocial history since his last VA mental health evaluation.  The report indicates that the Veteran continues to be the sole caregiver to his wife.  The report also indicates that the Veteran's parents are both in their upper 80s and are living independently and that he reported that he enjoys looking in on them and assisting with their needs on a daily basis.  

The examiner noted that the Veteran maintains an active lifestyle and is quite involved with his children and grandchildren.  The examiner noted that the Veteran stated that, "My kids and grandkids are my life."  The examiner noted that the Veteran gets together with his children and grandchildren often and also noted that he "lets his guard down" and relaxes when they are around.  The examiner noted that the Veteran enjoys deer hunting and belongs to a hunting club.  The report also indicates that the Veteran hikes and camps in the woods as often as possible, and that he relayed that he has more recently enjoyed taking his granddaughter on her first deer hunt.  

The examiner noted the history of the Veteran's previous PTSD diagnoses, GAF scores, and anxiety disorder diagnosis.  The Veteran's relevant mental health history was noted as: hypervigilance, fragmented sleep, recurrent trauma and other nightmares, daytime fatigue, cued trauma recollection, anger and irritability, and attention and concentration difficulties.  The VA examiner ruled out obsessive compulsive disorder and indicated that the Veteran's current PTSD condition was best captured by the DSM-5 diagnosis of other specified trauma and stressor related disorder, which is consistent with a diagnosis of anxiety disorder NOS under the prior DSM-IV.  

The examiner indicated that the Veteran's symptoms that actively apply to his diagnosis were anxiety and suspiciousness.  He was noted to be neatly groomed and casually dressed.  He was oriented and his mood was noted as anxious.  He had insight and judgment as well.  The Veteran did not have delusions and denied suicidal or homicidal ideations or plans.  The VA examiner opined that the Veteran experiences occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

An October 2015 letter from Dr. Glogau, for which this appeal was remanded in April 2016, indicates a diagnosis of PTSD but no GAF score.  The letter indicates that the Veteran continued to suffer numerous significant disruptions in his life due to PTSD symptoms.  The letter reflects the Veteran's reports that he thinks more about his combat experience as he has gotten older and that he feels more frightened now than he did when he was there.  He indicated that he continues to have sleep problems; he reported having more nightmares about his combat experiences in Vietnam.  He indicated that sometimes when he is out in the woods, he worries about coming upon enemies.  He indicated that he always carries his weapon when he goes outside.  He reported that he is more hypervigilant and is constantly monitoring who and what is in his environment.  Dr. Glogau noted that he angers easily and has a shorter fuse than he used to.  Dr. Glogau indicated that she considered the Veteran to be permanently disabled.

The Veteran has also submitted various lay statements regarding his PTSD.  In his October 2011 notice of disagreement, the Veteran indicated that he had previously been assigned GAF scores of 37 and 50.  He indicated that his treating physician found that his PTSD caused major impairment, and the July 2011 VA examiner found serious impairment.  The Veteran cited Cohen v. Brown, 10 Vet. App. 128 (1997) indicating that mental health professionals are experts and presumed to know the DSM requirements applicable to their practice and to have taken them in account in providing a PTSD diagnosis.  The Veteran also cited Murphy v Derwinski, 1 Vet. App. 78,81 (1990) holding that the conclusion of a treating psychologist is a medical conclusion that VA is not free to ignore or disregard.

The Veteran also indicated that his private examiner, Dr. Glogau, had been treating him for eight months (at that time), conducted therapy with him, had a long and ongoing clinical relationship with him, and made the finding that his PTSD symptoms caused major impairment.  The Veteran cited the Veteran's Law Judge (VLJ) in a previous Board decision.  The Board notes that this decision is one unrelated to the Veteran's specific appeal.  The Veteran cited the VLJ's indication that the evidence from a private treating psychiatrist must be given a great deal of probative value since the psychiatrist has been treating the Veteran for many years, conducts therapy with the Veteran every month and has had a long and on-going clinical relationship with the Veteran.  

Merits

The Board finds that the Veteran's PTSD with anxiety disorder is best reflected by a 50 percent disability rating for the entire period on appeal.

Throughout the appeal period, the Veteran reported ongoing symptoms of hypervigilance, fragmented sleep, intrusive thoughts, nightmares, cued trauma recollection, flattened affect, anger, irritability, attention and concentration difficulties, and difficulty in maintaining social relationships.  Dr. Glogau also indicated that the Veteran had difficulty understanding new tasks.  

The Board notes that the July 2011 VA examiner opined that the Veteran's PTSD symptoms were mild, constant, and continuous or ongoing, and the November 2013 examiner opined that the Veteran's anxiety disorder symptoms were mild and transient.  However, the use of terminology such as "mild" or "moderate," although evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.  The Board also notes that the September 2015 VA examiner opined that the Veteran's anxiety disorder causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  However, the medical assessment of the Veteran's level of disability at the moment of the examination alone cannot determine the rating.  38 C.F.R. § 4.126(a).  Instead, all evidence of record is to be considered.   

Here, the evidence of record reflects that the Veteran experienced some impairment in family relations and also experienced disturbances in mood, such as anger, irritability and hypervigilance.  The Veteran also experienced sleep issues, such as nightmares and trouble staying sleep.  Thus, the Board determines that the Veteran's PTSD with anxiety disorder more nearly approximates the 50 percent rating.  

However, a higher rating is not warranted.  There is no indication that the Veteran's social and occupational impairment is commensurate with a 70 percent rating.  There is no indication of deficiencies in most areas, such as work, family relations, judgment, thinking or mood due to symptoms such as suicidal ideations, impaired impulse control or near-continuous panic or depression.  

The evidence does not reflect an inability to establish and maintain any effective relationships.  Although the private examiner indicated that the Veteran engages in isolating behavior and lives the life of a loner, the Veteran has reported good relationships with his parents and siblings.  He has indicated that he sees his siblings often and his parents daily, which he has stated that he enjoys.  He also visits with his daughters, enjoys time his grandchildren, and indicated that his kids and grandchildren were his life.  While he has indicated some strain in his relationship with his wife, he also takes care of her as her sole caregiver.  He is also part of a hunting club.  Thus, the evidence of record outweighs the private examiner's assertion that the Veteran is a loner.  

The Veteran also worked for 30 years and reported no major conflicts with his supervisor or co-workers.  The September 2015 VA examination report specifically notes that he indicated having a good relationship with his supervisor and co-workers.  

There have been no indications of suicidal ideations.  The Board also does not find that the Veteran had impaired impulse control during the appeal period.  The Board notes that the Veteran reported being angry and irritable.  The Board also acknowledges the private examiner's indication in the July 2011 letter that the Veteran explodes at people and her October 2015 letter indicating that he angers easily and has a short fuse.  However, the record does not reflect that the Veteran engaged in any violent behavior.  The Veteran also denied homicidal ideations.  
Furthermore, the September 2015 VA examiner noted that the Veteran does not pose a danger to self or others.  While the Board finds both opinions probative, the lack of evidence of any violence by the Veteran corroborates the VA examiner's opinion and makes it most probative.  

The Board acknowledges the Veteran's compulsive behaviors, which include ritual like routines.  The Veteran's ritual like behavior was noted in accordance with cleanliness and a preference for symmetry, such that he cannot leave the house without making the bed straight and has to fold his clothes a certain way.  However, the Board notes that the September 2015 VA examiner ruled out obsessive compulsive disorder, and there is no indication of obsessional rituals which interfere with routine activities.  

The Board also acknowledges the Veteran's reports that he experienced difficulty remembering and concentrating.  However, the evidence does not suggest that the Veteran had memory loss for the names of close relatives, his own occupation or his own name.  Moreover, while the record has noted the Veteran's problems with memory and concentration, neither the medical evidence nor the statements of record reflect that he experienced problems adapting to stressful circumstances.  

The Board has also considered the Veteran's lay statements.  The Veteran noted that the July 2011 VA examiner and his private psychiatrist characterized his PTSD as severe.  The Veteran is competent to relay a contemporaneous diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, 38 C.F.R. §§ 4.2 and 4.6 make clear that use of terminology such as "moderate" or "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  In light of the applicable code, the Board does not base its evaluation here solely on the examiners' terminology.  Instead, the Board has assessed the Veteran's entire disability picture due to his PTSD and anxiety disorder symptoms.  Those symptoms are not commensurate with a rating higher than 50 percent.  

The Board also acknowledges the case law and previous Board decision cited by the Veteran regarding the weight due his private examiner's medical conclusions.  However, the Board did not deny probative value to the private examiner's medical conclusions.  The symptoms the private examiner indicated from 2011 to 2015 are commensurate with a 50 percent rating.  
Overall, the Veteran has not demonstrated symptoms consistent with the general level of impairment that would warrant a 70 percent rating or akin to the symptoms that are listed in the rating criteria.  While the July 2011 VA examiner indicated that the Veteran's symptoms were continuous or ongoing, the overall record does not reflect that the Veteran's symptoms were near-continuous and affected his ability to function independently, appropriately, and effectively.  To the extent that the Veteran's symptoms include symptoms not listed in the criteria for a 70 percent rating, the evidence also fails to show that his symptoms equate in severity, frequency and duration to occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking or mood.  See Vazquez-Claudio v. Shinseki.  As noted, while the Veteran had some deficiencies in work and family relations, he also has some effective family relationships, and he maintained a stable work history.  In the other areas, his symptoms did not indicate consistent deficiencies. 

The Board has also considered the Veteran's assigned GAF scores.  The Board acknowledges GAF scores ranging from 37 to 50 during the appeal period.  However, GAF scores alone do not support the assignment of any higher rating during the appeal.  An examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See 38 C.F.R. § 4.130; Barr v. Nicholson, 21 Vet. App. at 303.  Rather, it is considered in light of all of the evidence of record.  

According to the DSM-IV, a range of 31 to 40 indicates some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  GAF scores ranging from 41 to 50 indicate serious symptoms: suicidal ideation, severe obsessional rituals, frequent shoplifting or any serious impairment in social, occupational, or school functioning, such as no friends or being unable to keep a job.  

The Board acknowledges the Veteran's lower GAF scores in the 31 to 40 range from 2011 to 2015, which indicate major impairment.  However, the other evidence of record does not indicate impairment in reality testing or communication or major impairment in several areas.  The Board acknowledges the Veteran's GAF score in the 41 to 50 range in 2011, which indicates serious symptoms.  While some compulsive behavior was noted, the other evidence of record does not indicate suicidal ideations, shoplifting, or being unable to keep a job.  Instead, the other evidence of record reflects that while the Veteran experiences emotions of anger, irritability, nightmares and hypervigilance and has some compulsive behavior, he also maintains effective family relationships, worked effectively with others for over 30 years, and engages in hobbies.  Nor has he presented with any speech impairment or an inability to function independently.  Hence, the Board finds that the Veteran's symptoms are contemplated by the 50 percent rating, regardless of the lower GAF scores.  

Consideration has also been given to assigning staged ratings.  However, the Board finds that at no time during the period in question has the disability warranted higher schedular ratings than those assigned.  Fenderson v. West, 12 Vet. App. at 119.  The Veteran's symptoms were consistently nightmares, anger, anxiety, hypervigilance, and some sleep issues.  Accordingly, the Board finds that the disorder has not significantly changed, and a uniform rating is warranted.  

In light of the evidence, the Board finds that the preponderance of the evidence does not support an initial disability rating in excess of 50 percent.  Accordingly, the Board grants an initial disability rating of 50 percent, but no higher, for the entirety of the appeal period.

TDIU

VA will grant a total disability rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  If there is only one service-connected disability, it must be ratable at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled without regard to whether an average person would be rendered unemployable by the circumstances. Thus, the criteria include a subjective standard.  Unemployability is synonymous with inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

Substantially gainful employment is employment which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2016).  

Analysis

In this case, the Veteran contends that he is unemployable due to his PTSD.  In his September 2011 application for TDIU, the Veteran indicated that he is unable to work due to his PTSD.  He stated that he was employed from April 1979 to March 2010 and that he worked as a computer technician.  He indicated that he last worked in March 2010 and became too disabled to work in December 2010.  

In the July 2011 VA examination, the examiner indicated that since leaving the service, the Veteran had worked at a telephone company for 31 years.  The examination report reflects the Veteran's statements that his relationship with the supervisor and his co-workers was good.  The examiner also indicated that the Veteran contended that his unemployment was not due primarily to the effects of a mental condition.
The September 2015 VA examiner indicated that the Veteran expressed great pride in his employment history and had stated, "I'd still be working there if they hadn't been bought out by IBM."  The VA examiner noted that the Veteran was reportedly laid off (forced retirement) in 2010 due to a corporate takeover.  The VA examiner specifically noted that the Veteran was not fired and that it was clear from his report during the current evaluation that he wished that he was never forced from the company.  

The VA examiner noted that the Veteran denied having any history of significant conflicts at work, though he noted that he was prone to anger and irritability.  The VA examiner also noted that the Veteran engaged in site-specific work where he was generally the only person on-site and that job afforded him some buffer from potential interpersonal conflicts at work.  The VA examiner also indicated that the Veteran noted that his primary limitations in seeking employment had been his wife's medical condition (i.e., post-CVA functional impairments that require the Veteran's assistance) and his advanced age.  

The VA examiner opined that the Veteran could engage in work related to his prior expertise and employment history with some mild decrease in work efficiency and/or possible intermittent work-related interpersonal conflicts.  The VA examiner reasoned that the Veteran had a stable approximately 31 years of employment history as a computer hardware technician.  The VA examiner indicated that the Veteran's psychiatric symptoms and their severity are not consistent with a general inability to function socially or occupationally.  The VA examiner noted that it is true that the Veteran's poor sleep, recurrent nightmares and anger and irritability would at least as likely as not negatively affect occupational efficiency, but they would not reasonably preclude gaining or maintaining employment commensurate with the Veteran's occupational skills and education level. Having objectively assessed the severity of the Veteran's symptoms in relation to his education and work history and providing a thorough reasoning for the opinion provided, the Board finds the September 2015 VA examiner's opinion most probative.

Regarding the Veteran's private examiner, Dr. Glogau's, opinion that the Veteran is permanently disabled, her statements were conclusory as opposed to supported by any rationale or delineated clinical symptoms. Moreover, her opinion appears to be in conflict with the evidence or record showing the Veteran to have a long and stable employment history, and the Veteran's own statements. In essence, the Board finds that Dr. Glogau's conclusion that the Veteran is permanently disabled runs counter to the facts in this case and is entitled to limited probative value.
  
The Veteran has one service-connected disability, PTSD (recharcaterized as PTSD with anxiety disorder), which is rated as 50 percent disabling.  He is thus ineligible for consideration for a TDIU on a schedular basis.  The Board also does not find that referral to the Director of Compensation Service for extraschedular consideration is warranted in this case.  As the Board concludes that the Veteran is not unable to attain or maintain substantially gainful employment due to his psychiatric disorder.  

The relevant evidence includes a positive private opinion and the negative September 2015 VA examination opinion.  The record reflects, as noted by the VA examiner, that the Veteran has an extensive and stable work history of over 30 years.  While he did indicate that he liked things done a certain way and was easily angered, he also reported no conflicts with coworkers or supervisors.  Additionally, the Board notes that the Veteran was not fired but was forced to retire only due to a company buyout.  Furthermore, in the July 2011 VA examination, the Veteran specifically noted that his unemployment was not due to his mental condition.  Then, in the September 2015 VA examination, the Veteran indicated that his primary limitation in finding employment was his wife's disability.  He also indicated in this examination that he would still be there had he not been laid off.  

Based on the evidence of record, the Board finds that the Veteran's service-connected psychiatric disorder does not render him unable to obtain or sustain substantially gainful employment.  The evidence of record supports a finding that the Veteran, without regard to advancing age and nonservice-connected disabilities, is capable of performing the physical and mental actions required by employment.  Furthermore, the Veteran is currently unemployed for reasons unrelated to his service-connected PTSD. 

In light of the evidence, the Board determines that the Veteran's PTSD with anxiety disorder does not render him unable to engage or retain substantially gainful employment.  Thus, referral for extraschedular consideration of unemployability is not warranted.  


ORDER

Entitlement to an initial disability rating in excess of 50 percent for PTSD with anxiety disorder is denied.

Entitlement to a TDIU due to service-connected PTSD with anxiety disorder is denied.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


